Citation Nr: 0924813	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-18 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the upper extremities.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a skin disability 
and if so, whether the reopened claim should be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to November 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that reopened and denied service connection for 
chloracne or other acneform disease of the head, arms, and 
back, and denied service connection for diabetes mellitus 
with peripheral neuropathy of the upper extremities.  A 
Decision Review Officer decision in April 2006 granted 
service connection for diabetes mellitus, type II; and 
continued the denial of service connection for peripheral 
neuropathy. The Veteran and his spouse presented testimony at 
a personal hearing in March 2009 before the undersigned 
Veterans Law Judge.  

The issues of entitlement to service connection for 
peripheral neuropathy of the upper extremities and for a skin 
disability are REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  A rating decision in December 1996 denied service 
connection for chloracne or other acneform disease consistent 
with chloracne of the head, arms, and back.  The appellant 
did not appeal that decision and it became final.

2.  Evidence received since the December 1966 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a skin disability, is 
not cumulative and redundant, and by itself and in connection 
with the evidence previously of record raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for a skin disability has been 
received, and the claim for that benefit is reopened.  38 
U.S.C.A. §§ 5103A(f), 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification, absent an 
appeal.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103 
(2008).  An appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 C.F.R. §§ 20.200, 20.302 (2008).  

Absent the submission of new and material evidence, a final 
claim cannot be reopened or re-adjudicated by VA.  38 
U.S.C.A. §§ 5108, 7104(b) (West 2002).  However, if new and 
material evidence is presented or secured with respect to a 
claim, which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).

New and material evidence is evidence not previously 
submitted to agency decision makers that by itself or when 
considered with previous evidence of record, relates to an 
established fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

The Veteran seeks service connection for a skin disability 
claimed as chloracne or other acneform disease consistent 
with chloracne.  A review shows that this issue has been 
previously denied.  A rating decision in December 1996 denied 
service connection for a skin rash of the arms as there was 
no basis to establish service connection in the evidence of 
record and for a skin rash of the head and back as not shown 
by the evidence of record.  

Evidence considered at the time of the December 1996 rating 
decision denial included service medical records and 
outpatient treatment records from a private medical clinic in 
Ruston, Louisiana from June 1988 to February 1995.  

The RO noted that service medical records showed the Veteran 
was seen and received treatment for a persistent and 
recurrent low grade rash for a period from June to August 
1970.  The Veteran's November 1970 separation examination was 
negative for complaint or diagnosis of any rash or skin 
condition.  The clinical evaluation of the skin was normal.  
The post service private medical records show treatment for a 
rash on the arms resulting from poison ivy in November 1987.  
The RO noted that the available scientific and medical 
evidence did not support the conclusion that a skin rash of 
the arms was associated with herbicide exposure and there was 
no basis in the evidence of record to establish service 
connection for rash of arms.  The rash claimed by the Veteran 
to his back and head was not shown by any evidence of record.  
The Veteran was notified of the decision and his appeal 
rights by letter dated in January 1997 and did not appeal 
that decision.  Therefore it is a final decision.

As the RO has previously denied service connection for a skin 
disorder claimed as chloracne or other acneform disease 
consistent with chloracne and no timely substantive appeal 
was filed, the decision became final.  The claim shall be 
reopened, and the former disposition of the claim reviewed if 
new and material evidence is secured or presented.  38 
U.S.C.A. § 5108.

Evidence received since the December 1996 rating decision 
includes VA outpatient treatment records, statements from the 
Veteran, military service records, and testimony at a Board 
hearing in March 2009.

The Board has reviewed the evidence submitted subsequent to 
the December 1996 rating decision, the last final decision, 
in the context of all the evidence of record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

The evidence received into the record since the December 1996 
rating decision that denied service connection for a skin 
disability includes the Veteran's testimony and his spouse's 
testimony regarding a current skin disorder that was observed 
at the March 2009 hearing.  A VA outpatient treatment record 
in March 2007 shows the Veteran sought treatment for papules 
on his arms which were assessed as verrucae vulgaris versus 
seborrheic keratoses.  The Veteran and his spouse also 
testified as to the Veteran having symptoms of a skin 
disorder during the first ten years after service for which 
he received treatment on at least one occasion during that 
time.  He continued to have symptoms periodically since that 
time which he basically treated on his own and he had 
complained of skin problems on occasions when seen at a VA 
medical center.  The Board finds that evidence, presumed 
credible for the purpose of this determination, is new and 
material evidence as defined by the regulation.  38 C.F.R. 
§ 3.156(a) (2008).  It was not previously submitted to agency 
decisionmakers, relates to an unestablished fact necessary to 
substantiate the claim, and by itself and in connection with 
the evidence previously of record raises a reasonable 
possibility of substantiating the claim.

Accordingly, the claim for entitlement to service connection 
for a skin disorder claimed as chloracne or other acneform 
disease consistent with chloracne is reopened.  38 U.S.C.A. § 
5108 (West 2002).  To that extent only, the claim is allowed.  
The issue of entitlement to service connection for a skin 
disorder will be addressed in the remand attached to this 
decision.
ORDER

New and material evidence has been received to reopen the 
claim for service connection for a skin disability.  The 
appeal is granted to that extent only.


REMAND

Further development is needed prior to disposition of the 
Veteran's claims.  

The evidence shows that the Veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA) since 1990.  There is no indication that the SSA has 
been contacted in order to obtain those records.  VA's duty 
to assist to includes requesting information and records from 
the SSA which were relied upon in any disability 
determination.  Hayes v. Brown, 9 Vet. App. 67 (1996); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. 
Derwinski, 1 Vet. App. 413 (1991).  The Board finds that 
those records should be obtained and associated with the 
claims file prior to final adjudication of the Veteran's 
claim.

The Veteran asserts that he has a skin disorder due to 
exposure to Agent Orange.  A veteran who served in the 
Republic of Vietnam during the Vietnam era is presumed to 
have been exposed to certain herbicide agents.  According to 
the Veteran's DD Form 214, he served in Vietnam from December 
1969 to November 1970, which is during the Vietnam era.  In 
the case of such a veteran, service connection for listed 
diseases will be presumed if they are manifest to a 
compensable degree within specified periods.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2008).  
This presumption of service connection may be rebutted by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113 
(West 2002); 38 C.F.R. § 3.307(d).  Further, the Secretary of 
Veterans Affairs has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for a list of specified conditions and any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  Notices, 68 
Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232- 243 (1999); 
61 Fed. Reg. 57,586-589 (1996).

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir.1994); McCartt v. 
West, 12 Vet. App. 164 (1999).

The Veteran's service medical records show treatment for a 
skin rash in service over a period of several months.  The 
Veteran testified that since service he has continued to 
periodically have a skin rash and a skin condition was shown 
at his March 2009 hearing.  The Board finds a VA examination 
necessary to determine if the Veteran's skin disorder is 
related to or had its onset during service.  In this regard, 
the third prong of 38 C.F.R. § 3.159(c)(4) requires a VA 
examination to address the etiology of a disability when the 
Veteran seeking service connection meets the low threshold 
requirement that "indicates" that the claimed disability or 
symptoms may be associated with service.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  Here, the Veteran's statements and 
testimony indicate that he has a skin condition that may be 
related to service.  The absence of a medical opinion 
addressing that issue requires an examination and opinion.

The Veteran also testified at his March 2009 hearing that the 
symptoms of burning, tingling and pain in his upper 
extremities had worsened since a January 2008 VA examination.  
He described the symptoms as severe and in addition to any 
symptoms of the upper extremities related to a prior stroke.  
He asserted that the symptoms are manifestations of 
peripheral neuropathy associated with his service-connected 
diabetes mellitus.  VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
when it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  This duty to assist includes providing a thorough 
and contemporaneous medical examination.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  In this case, a VA examination 
is necessary to determine the severity and extent of the 
Veteran's claimed peripheral neuropathy of the upper 
extremities and to obtain an opinion as to whether it is 
related to his service-connected diabetes mellitus or 
otherwise related to service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration the records pertinent to 
the Veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  All efforts to obtain 
those records must be documented for 
the record.  If no records are 
available, it must be so stated, in 
writing, for the record.

2.  Secure VA medical records from 
January 1984 to April 2000 and from 
December 2007 to the present, from the 
VA Overton Brooks Medical Center in 
Shreveport, Louisiana pertinent to a 
claimed skin disorder and any 
peripheral neuropathy or diabetes 
treatment.

3.  Schedule the Veteran for a VA 
neurological examination for the 
purpose of ascertaining the nature and 
etiology of any peripheral neuropathy 
of the upper extremities.  All 
indicated tests deemed necessary by the 
examiner should be accomplished.  The 
examiner must review the claims file 
and note that review in the report.  A 
complete rationale should be provided 
for all conclusions and opinions.  
Specifically, the examiner should 
provide the following opinion:

(a).  Diagnose any current 
peripheral neuropathy of the upper 
extremities.

(b).  Is it at least as likely as 
not (50 percent probability or 
greater) that any current peripheral 
neuropathy of  the upper extremities 
is related to service-connected type 
II diabetes mellitus; or, was 
incurred or aggravated during the 
Veteran's service including as due 
to exposure to herbicides in 
service?

4.  Schedule the Veteran for a VA 
dermatology examination for the purpose 
of ascertaining the nature and etiology 
of any skin disorder.  All indicated 
tests deemed necessary by the examiner 
should be accomplished.  The examiner 
must review the claims file and note 
that review in the report.  A complete 
rationale should be provided for all 
conclusions and opinions.  The examiner 
should specifically acknowledge and 
comment on the Veteran's report of a 
continuity of skin symptoms since 
service.  Specifically, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that 
any current skin disorder is due to 
exposure to herbicides in service; or 
was incurred or aggravated during the 
Veteran's service to include as due to 
a skin rash treated during service.

5.  Then, readjudicate the claims.  If 
any decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
time for response and then return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


